Title: To Thomas Jefferson from George Brooke, 14 June 1780
From: Brooke, George
To: Jefferson, Thomas



Sir
Richmond June 14. 1780.

Upon examining the money transmitted by Mr. Sinclair the undermentioned bundles were missing, which Mr. Smith Tandy who received the money says was taken out of his bags on his way down. Inclosed is the list sent by Mr. Sinclair.
I am with due respect Sir Your most obt. servt,

Geo Brooke





Bundles missing vizt.


}
Certificates issued July 12. 1783


Mar.
18
Robert Dunlap
£ 550

£18



Apr.
4
William Matear
  560

  9
 6
8


Mar.
30
Andrew Ramsey
  300

  6



Do.
Hugh Mcclure
  225

  4
 8



Apr.
11
William Finley
  800
14
 13
 6
10/2



18
Thomas Scott
  400
 2
  6
13
4



18
Walter Davis
  417
 9
  6
19
2


May
5
Andrew Hamilton
 1123
 8
 18
14
5/2




£4376
13





